TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00229-CV


Avraham Raphael, Appellant

v.

Texas Department of Agriculture and Sysco Food Services of Houston, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN402013, HONORABLE PETER M. LOWRY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N



	Appellant Avraham Raphael seeks to appeal from a district court order dismissing
his lawsuit as frivolous.  See Tex. Civ. Prac. & Rem. Code Ann. § 14.003 (West 2002).  Appellees
Texas Department of Agriculture and Sysco Food Services of Houston have filed motions to dismiss
for want of jurisdiction.  See Tex. R. App. P. 42.3(a).  The order dismissing Raphael's case was
signed and entered on August 25, 2004.  The deadline for perfecting appeal was therefore September
24, 2004.  See Tex. R. App. P. 26.1.  Raphael filed an attempted notice of appeal with the district
court clerk on March 24, 2005.  He filed a notice of appeal with the district court clerk that more
closely met the appellate procedure rules on April 4, 2005.  See Tex. R. App. P. 25.1.  He did not
file any motion contesting the order between the time the order was entered and the expiration of the
district court's plenary power, nor did he seek an extension within 15 days after the deadline for
filing the notice of appeal.  See id. 26.1; 26.3.
	Raphael claims that he lacked notice of the order and relies on rule 306a(4) to restart
his appellate deadlines; however, that rule states that the appellate time periods cannot begin to run
more than ninety days after the judgment or other appealable order was signed.  See Tex. R. Civ. P.
306a(4); see also Tex. R. App. P. 4.2(a)(1).  Complying with the provisions of Rule 306a is a
jurisdictional requisite.  Memorial Hosp. v. Gillis, 741 S.W.2d 364, 365 (Tex. 1987); Grondona v.
Sutton, 991 S.W.2d 90, 91 (Tex. App.--Austin 1998, pet. denied).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than dismissal for want of
jurisdiction.  See Grondona, 991 S.W.2d at 91.  We grant appellees' motions and dismiss the appeal. 
Tex. R. App. P. 42.3(a).


   
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   August 26, 2005